179 F.2d 964
UNITED STATES of Americav.James Edgar LOWREY, Appellant.
No. 10073.
United States Court of Appeals Third Circuit.
Argued February 6, 1950.
Decided February 16, 1950.

Appeal from the United States District Court for the Western District of Pennsylvania; Frederick V. Follmer, Judge.
Albert B. DeSalardi, Pittsburgh, Pa., for appellant.
Edward C. Boyle, U. S. Attorney, Pittsburgh, Pa., for appellee.
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This case is before us again following further hearing by the District Court after our remand. See United States v. Lowrey, 3 Cir., 1949, 172 F.2d 226. The appellant has been represented by diligent and conscientious counsel who has put his heart as well as his time into the appeal. We do not find, however, any basis on which the defendant should be either freed or further proceedings ordered.


2
The judgment of the court below, 84 F. Supp. 804, will be affirmed.